DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160036634 A1 (PalChaudhuri), in view of US 20160191715 A1 (Mohammed).
Regarding Claims 1, 9 and 10, PalChaudhuri teaches:
A network device for wireless transmissions, implemented at least partially in hardware and coupled in communication with a data communication network, for dynamic retrieval of region codes for network devices on data communication networks, the network device comprising: a basic input/output system (BIOS) memory to, during manufacturing, receive input for designation of a region code to be a non-specific region code, wherein the BIOS memory to store the non-specific region code in a BIOS memory of the network device, and wherein during boot up, the BIOS is checked for a specific region code to regulate wireless transmissions at a physical location of operation; a network communication interface, coupled to the BIOS memory, and responsive to receiving the non-specific region code from BIOS, to request a specific region code from a region code server based on a network device identifier, wherein the network communication interface receives response form the region code server including a license; a processor, coupled to the network communication interface, to validate a license for the physical location of operation received from the region code server; and a flash memory, coupled to the processor, to store the specific region code of the license in a flash memory of the network device, wherein the network communication interface conducts wireless transmissions according to parameters of the license (PalChaudhuri: Figs. 1, 4-6, a system configuration and method that determines network device ID and location info, and select a corresponding configuration to provision the network device; [0023]-[0027] AP provisions the network device (e.g. USB modem), where conflicts may arise due to the network device maybe used in different locations or countries; [0028]-[0040] AP resolves the conflicts using multiple ways, e.g. retrieve country name from its own flash memory, AP’s own configuration, listen to wireless beacon frame from wireless router, and etc., or through ISP name resolution; once country name (i.e. region name), the network device can be readily provisioned in Fig. 4-5 and [0041]-[0045]).
PalChaudhuri does not teach explicitly on provisioning license. However, Mohammed teaches (Mohammed: Figs. 21-25, a network device provisioning configuration and method that a provisioning server provisions a network device based on its location (region or country) and provides new IMSI to the network device (i.e. license to operate; [0302], the method may be implemented using different combinations of software, firmware (Bios is one type of firmware), and/or hardware. It is noted that updating firmware/bios is in electronic device provisioning or deployment is known in the field, Mohammed uses flash memory and PalChaudhuri also uses flash memory to store its region code e.g. [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify PalChaudhuri with provisioning license as further taught by Mohammed. The advantage of doing so is to enable wireless users for geographically preferential services to improve user convenience and experience (Mohammed: [0003]-[0011]).
Regarding Claim 2, PalChaudhuri as modified teaches all elements of Claim 1. PalChaudhuri as modified further teaches:
The network device of claim 1, further comprising: a GPS module to determine the physical location of operation at boot up, wherein the region code is requested from the region code server based on a network device identifier comprises requesting the region code from the region code server based on the network device identifier and the physical location of operation (Mohammed: GPS is known method to determine locations of network device, e.g. [0281]).
Regarding Claim 3, PalChaudhuri as modified teaches all elements of Claim 1. PalChaudhuri as modified further teaches:
The network device of claim 2, wherein the GPS module detects a second physical location of operation at boot up does not match the specific region code and is distinct form the physical location of operation, wherein responsive to detecting the second physical location of operation, the network device requests a second specific region code from the region code server based on the network device identifier and the second physical location of operation (PalChaudhuri: Figs. 4-6, when a network device is connected, its location is detected and verified before network provisioning, it could be 1st, 2nd, or nth locations).
Regarding Claim 4, PalChaudhuri as modified teaches all elements of Claim 1. PalChaudhuri as modified further teaches:
The network device of claim 1, wherein the flash memory, during a reset to factory settings, erases the specific region code from the flash memory, and wherein a second specific region code is requested from the region code server (PalChaudhuri: [0033], “AP configuration parameter may be reset by the manufacture for the AP”).
Regarding Claim 5, PalChaudhuri as modified teaches all elements of Claims 1/4. PalChaudhuri as modified further teaches:
The network device of claim 4, wherein the physical location of operation has changed and the second region code is distinct from the region code (PalChaudhuri: [0030], same network devices maybe used in multiple countries from time to time).
Regarding Claim 6, PalChaudhuri as modified teaches all elements of Claim 1. PalChaudhuri as modified further teaches:
 The network device of claim 1, wherein the network device comprises an access point (PalChaudhuri: Fig. 1).
Regarding Claim 7, PalChaudhuri as modified teaches all elements of Claim 1. PalChaudhuri as modified further teaches:
The network device of claim 1, wherein the processor, responsive to receiving the specific region code from BIOS, suppresses a request for the specific region code from the region code server (Mohammed: Figs. 21-25, requesting, retrieving/downloading, and installing provision configuration are all application or design specific).
Regarding Claim 8 PalChaudhuri as modified teaches all elements of Claim 1. PalChaudhuri as modified further teaches:
The network device of claim 1, wherein the processor polls at least one nearby access point for region code configuration, wherein the processor, responsive to the region code configuration not matching the specific region code, sends an alert (PalChaudhuri: [0028]-[0040] AP resolves the conflicts using multiple ways, e.g. retrieve country name from its own flash memory, AP’s own configuration, listen to wireless beacon frame from wireless router, and etc.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649